Citation Nr: 0212996	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  96-12 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for abdominal pain, lumps, and 
masses due to an April 1984 cholecystectomy and 
intraoperative cholangiogram.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for residual numbness in the 
extremities due to an April 1984 cholecystectomy and 
intraoperative cholangiogram.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for decreased vision as a 
result of a May 1984 intracapsular cataract extraction of the 
left eye, with lens implant.

(The issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for headaches as 
a result of intracapsular cataract extraction of the left 
eye, with lens implant, will be the subject of a later 
decision).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1953.

This appeal arises from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 1991) for 
abdominal pain, lumps, and masses due to an April 1984 
cholecystectomy and intraoperative cholangiogram, and for 
decreased vision as a result of intracapsular cataract 
extraction of the left eye, with lens implant.  This appeals 
also arises from the RO's rating decision of September 1995 
which denied entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for numbness of the 
extremities due to an April 1984 cholecystectomy and 
intraoperative cholangiogram and for headaches as a result of 
intracapsular cataract extraction of the left eye, with lens 
implant.  The veteran appealed these determinations.

A hearing was held before a traveling member of the Board of 
Veterans' Appeals (Board) in February 2001 at a VA facility 
in San Antonio, Texas.  The Board member who conducted this 
hearing will make the final determinations in this case.  See 
38 U.S.C.A. § 7102(a), 7107(c) (West 1991).

The Board is undertaking additional development on the matter 
of the veteran's claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 1991) for 
headaches as a result of intracapsular cataract extraction of 
the left eye, with lens implant, pursuant to authority 
granted by 67 Fed.Reg. 3,009-3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed.Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All evidence required for an equitable determination on 
the issues decided below has been obtained.

2.  The competent and probative evidence does not establish 
that additional disability, that is chronic abdominal pain, 
lumps, or masses, resulted from the VA cholecystectomy and 
intraoperative cholangiogram performed in April 1984.

3.  The competent and probative evidence does not establish 
that additional disability, that is residual numbness in the 
extremities, resulted from the VA cholecystectomy and 
intraoperative cholangiogram performed in April 1984.

4.  The evidence establishes that the intracapsular cataract 
extraction of the left eye, with lens implant, performed by 
VA in May 1984 resulted in injuries consisting of scarring of 
the limbal/cornea and pseudophakodonesis that aggravated an 
existing gland dysfunction of the left eye.


CONCLUSIONS OF LAW

1.  The criteria for compensation for chronic abdominal pain, 
lumps, and masses from VA treatment have not been met.  
38 U.S.C.A. § 1151 (West 1991) (effective prior to October 1, 
1997).

2.  The criteria for compensation for residual numbness in 
the extremities from VA treatment have not been met.  
38 U.S.C.A. § 1151 (West 1991) (effective prior to October 1, 
1997).

3.  The criteria for compensation for left eye limbal/cornea 
scarring and pseudophakodonesis have been met.  38 U.S.C.A. 
§ 1151 (West 1991) (effective prior to October 1, 1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 38 
U.S.C.A. § 5103A, 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  It is recognized by the 
Board that the provisions of 38 U.S.C.A. § 5103A (duty to 
assist) did not become effective until the fall of 2000.  
These provisions were considered by VA in the supplemental 
statement of the case (SSOC) issued in April and June 2002.  
VA also had the opportunity to apply the duty to assist 
provisions found at 38 U.S.C.A. § 5107(b) (West 1991) that 
existed prior to November 2000 as indicated in the statement 
of the case (SOC) issued in October 1995 and February 1996.  
Therefore, the development conducted by VA in this case fully 
meets the requirements of the old provisions of 38 U.S.C.A. 
§ 5107 and the new provisions of 38 U.S.C.A. § 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5103, 5103A.  

VA has also complied with notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  The veteran and his 
representative were notified of the provisions of 38 U.S.C.A. 
§§ 5103, 5103A, and 5107 (West Supp. 2001) in the Board's 
remand of April 2001.  In letters of May 2001, June 2001, and 
June 2002, the RO informed the veteran of the actions he must 
take, the actions VA would undertake, and the type of 
evidence required in order to establish his current claims.  
In the SOC of October 1995 and February 1996, and subsequent 
SSOC's, VA specifically notified the veteran of the evidence 
that it had considered.  Thus, the requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A have been met.  

The Board finds that all records pertinent to the current 
claims in the possession of the Federal government have been 
obtained, to include service medical records, post-service 
military medical records, and VA treatment records.  The 
veteran asserted that he had been treated since June 2000 at 
the Brooke Army Medical Center for disabilities other than 
those in the current case.  A response from this medical 
center was received in June 2001 that indicated there were no 
records for the period identified.  The veteran was notified 
of this response and he indicated in a statement of May 2002 
that he was actually treated at the Brooke Army Medical 
Center in the mid to late 1990's.  By letter of June 2002, 
the veteran was requested to provide specific dates of 
treatment.  He responded in a statement of June 2002 that he 
had already provided pertinent post-service military 
treatment records to VA and that any other records would be 
at the National Personnel Records Center (NPRC).  A review of 
the claims file indicates that original copies of the 
veteran's post-service military medical records dated from 
the early to late 1990's have been obtained.  Therefore, the 
Board finds that the military medical records pertinent to 
the current claim have been obtained by VA and incorporated 
into the claims file. 

The veteran has not alleged that he is currently in receipt 
of Workers' Compensation or Social Security Administration 
disability benefits.  He has provided oral testimony at his 
Board hearing in February 2001.  Finally, the veteran was 
afforded multiple VA compensation examinations in January 
2002.  It has been contended by the veteran's representative 
that at least one of these examinations was inadequate for VA 
purposes.  Regarding the issues decided below, the Board 
finds to the contrary.  The VA examiners specifically 
indicated that the veteran's claims file had been reviewed 
and noted an accurate medical history and the veteran's 
current complaints.  These examination reports also provided 
evidence/opinion on the existence and etiology of the 
veteran's claimed disabilities.  The representative has 
argued that the VA examiner of the veteran's abdominal 
complaints merely provided a bare conclusion for an opinion 
with no reasons and bases.  This characterization is 
inaccurate.  The examiner did in fact provide reasons and 
bases for his opinion, as is discussed in the following 
decision.  Therefore, these examinations are fully adequate 
for providing evidence regarding the existence and etiology 
of the claimed disorders.

It is also determined by the Board that the RO has fully 
complied with its remand instructions of April 2001.  The 
RO's actions included requesting and obtaining available 
treatment records, obtaining the appropriate VA examinations 
with etiological opinions, and adjudicating the claims in 
accordance with the provisions of the VCAA.  Thus, further 
development based on the Board's remand instructions of April 
2001 is not warranted.  See Stegall v. West, 11 Vet. App. 268 
(1998). 

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Compensation under the Provisions of 38 U.S.C.A. § 1151.

The veteran's claim for entitlement to compensation under 
38 U.S.C.A. § 1151 was received by VA on November 19, 1991.

The criteria applicable under 38 U.S.C.A. § 1151 received 
prior to October 1, 1997, allow compensation where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as a result of hospitalization, medical or 
surgical treatment, awarded under any of the laws 
administered by the Secretary, or as a result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. 
§ 1151 (West 1991) (effective prior to October 1, 1997).  

The regulatory framework developed by the VA to implement 
38 U.S.C.A. § 1151 is contained at 38 C.F.R. § 3.358.  Prior 
to November 1991, the VA had long interpreted 38 U.S.C.A. 
§ 1151 to require a showing of fault on the part of the VA or 
the occurrence of an accident to establish entitlement to 
compensation under § 1151 for adverse consequences of VA 
medical treatment based on the regulatory provision found at 
38 C.F.R. § 3.358(c)(3), (4).  

However, on November 25, 1991, in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), the U.S. Court of Appeals 
for Veterans Claims (Court) invalidated 38 C.F.R. 
§ 3.358(c)(3), holding that that portion of the regulation 
was unlawful because it exceeded the authority of the VA 
Secretary and violated the statutory rights granted to 
veterans by Congress under § 1151.  The Federal Circuit 
subsequently concluded that the VA's regulations interpreting 
§ 1151 as requiring fault or accident were entitled to no 
deference and held that 38 C.F.R. § 3.358(c)(3) was invalid.  
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  On December 
12, 1994, the Supreme Court similarly held that the VA was 
not authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non-negligent 
medical treatment, as provided by 38 C.F.R. § 3.358(c)(3).  
Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 L. Ed. 
2d. 462 (1994).

On March 16, 1995, amended regulations which conformed to the 
Supreme Court's decision were published.  The fault or 
accident requirement of 38 C.F.R. § 3.358(c)(3) was deleted; 
38 C.F.R. § 3.358(c)(3) now provides that compensation is not 
payable for the "necessary consequences" of proper 
treatment to which the veteran consented.

During the pendency of this appeal, congress amended 38 
U.S.C.A. § 1151, effective for claims filed on or after 
October 1, 1997, to preclude benefits in the absence of 
evidence of VA negligence or an unforeseen event.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).  The amended statute is 
less favorable to the veteran's claim; however, since the 
veteran's claim was filed prior to October 1, 1997, it will 
be decided under the law as it existed prior to the 
amendment.  Thus, neither evidence of an unforeseen event nor 
evidence of VA negligence is required here.  See Karnas v. 
Derwinski, 
1 Vet. App. 308 (1991).


Compensation for Abdominal Pain, Lumps, and Masses

The veteran has claimed that he has abdominal pain, lumps, 
and/or masses as a result of his VA performed cholecystectomy 
in 1984.  He has theorized that this pain is the result of 
either a surgical clip or sponges left in his abdomen as a 
result of this surgery.  At his Board hearing in February 
2001, the veteran testified that he had not had abdominal 
pain prior to his 1984 surgery.  However, his own 
representative corrected him by pointing out that he must 
have had abdominal pain prior to the 1984 surgery or a 
cholecystectomy would not have been performed.  After the 
surgery, the veteran alleged that he had some abdominal pain 
that developed into more severe pain over time.

While the veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  To establish 
that he currently has chronic abdominal pain associated with 
his VA cholecystectomy, there must be competent medical 
evidence establishing that additional disability resulted 
from a disease or injury incurred or aggravated during a 
course of VA hospitalization, medical, or surgical treatment.  
See Sweitzer v. Brown, 5 Vet. App. 503 (1993).  

A review of the medical records indicates that in April 1984 
the veteran was hospitalized at a VA medical center for acute 
cholecystitis.  He underwent cholecystectomy and 
intraoperative cholangiogram.  Prior to admission, the 
veteran's complaint was a five-day history of upper quadrant 
post-prandial pain with progressive severity and a fever.  
Testing revealed the presence of gallstones.  The veteran 
acknowledged that he was a social drinker.  On examination of 
the abdomen, there were no masses or organomegaly.  His 
surgery was reported to have been tolerated well.  Upon 
release, the veteran was noted to be doing well and was 
afebrile.

An outpatient record of September 1984 noted the veteran's 
complaints of mid-epigastric discomfort with eating.  He 
claimed that this pain was different than the pain he 
experienced due to his gallstones.  On examination, his 
incision was well-healed and there were no abdominal masses.  
The assessment was possible peptic ulcer disease. 

In October 1988, an outpatient record reported the veteran's 
complaints of a feeling of fullness and a "ball" in the 
region of his gallbladder incision.  In November 1988, the 
veteran complained of bilateral flank pain that radiated over 
his entire abdomen.  An upper gastrointestinal X-ray of 
December 1988 was noted to be unremarkable, except for a 
small hiatal hernia and free gastroesophageal reflux up to 
the area of the aortic knob.  A barium enema study of 
December 1988 found diverticulosis of the right transverse 
and sigmoid colon and a polyp in the rectum that measured 4 X 
8 centimeters (cm.).  Due to retained stool, polyps could not 
be ruled out in the right colon.

The veteran underwent a physical examination in January 1989.  
He reported that he drank three to four cans of beer, once or 
twice a week.  The veteran complained of chest pain that 
lasted only a few seconds and would radiate to his left leg.  
On examination of his abdomen, there were bowel sounds.  
There was also tenderness in the middle of the right upper 
quadrant with guarding.  There were well-healed surgical 
scars in the right upper and lower quadrants.  The impression 
was right upper quadrant pain in veteran positive for reflux 
and colon polyp.  A colonoscopy of January 1989 found no 
abnormalities, however, small polyps or small pathology could 
not be ruled out due to the veteran's poor preparation.

The veteran received a series of surgical consultations in 
February 1989.  He acknowledged that he had done well for 
four and a half years after his gallbladder surgery, but had 
developed symptoms of discomfort, pressure, and fullness in 
the right upper quadrant of his abdomen.  He denied that 
these symptoms included pain and any other gastrointestinal 
complaints.  On examination, the scar in his right upper 
quadrant was found to be well-healed.  No other abnormalities 
were noted on examination, except for guarding to palpation 
below his surgical scar.  The examiner noted that this 
guarding appeared greater than the pain one would expect.  
The assessment was possible esophageal/stomach disorder, 
unknown source of upper abdomen pain which was possibly 
musculoskeletal in origin.  A computerized tomography (CT) 
scan of his abdomen in February 1989 noted an impression of 
normal.  A subsequent surgical clinic reported that a 
colonoscopy of January 1989 had been grossly normal.  A 
follow-up visit to the surgical clinic in May 1989 reported 
that the veteran had been placed on reflux medication and the 
veteran was currently without symptoms.  On examination, his 
abdomen was soft and non-tender.  There was a well-healed 
surgical scar in the right upper quadrant.  The assessment 
was "doing well" with minimal to no symptoms.

In February 1990, veteran complained of right upper quadrant 
pain that he had experience off and on since his gallbladder 
surgery.  He claimed that he had experienced this pain 
continuously for the past three months.  The veteran 
described this pain as "tight, sore, burning, sharp, 
boiling, twisting" pain that waxed and waned but never went 
away.  He alleged that this pain radiated into his lower 
abdomen and his back.  He noted that he had a mild decrease 
in his appetite and occasional constipation and diarrhea.  On 
examination, there was a well-healed surgical scar in the 
right upper quadrant and mild diffuse tenderness in the upper 
abdomen.  There were no masses.  The impression was 
questionable peptic ulcer disease.  An upper gastrointestinal 
X-ray noted an impression of gastroesophageal reflux, but 
otherwise was negative.  However, the examination findings 
noted a surgical clip near the duodenal bulb that was likely 
from a prior cholecystectomy.

In March 1990, the veteran claimed that the medication given 
for his reflux symptoms had not helped.  On examination, his 
abdomen was benign and without tenderness.  He had positive 
bowel sounds with no masses.  The assessment was 
gastroesophageal reflux.  

The veteran received a military gastroenterology consultation 
in March 1992.  He complained of a two week history of upper 
quadrant pain that came in waves and was similar to the pain 
prior to his gallbladder removal.  Later, the veteran claimed 
that he had experienced intermittent right upper quadrant 
pain everyday since November 1991.  He also complained of 
pencil thin stools.  On examination, the veteran was noted to 
be anxious.  His abdomen was soft and without masses.  There 
was a well-healed surgical scar.  The veteran had a tender 
right side and was hypersensitive below his cholecystectomy 
scar.  The assessment was right upper quadrant pain of 
unclear etiology.  An abdominal X-ray found a surgical clip 
in the right upper quadrant which was probably consistent 
with previous cholecystectomy.  There was also non-specific 
abdominal gas pattern with a few air-fluid levels and 
dilatation of a single loop of small bowel which may be 
indicative of a mild ileus or early small bowel obstruction.

In a letter prepared by a VA Medical Center in August 1992, 
it was reported that its Chief of Surgery had reviewed the 
veteran's treatment records.  This physician found that the 
diagnosis affecting the abdomen included a small hiatal 
hernia, gastroesophageal reflux, and colon polyps.  It was 
his opinion that none of these conditions was related to the 
veteran's gallbladder surgery.  He also found it difficult to 
relate the veteran's current abdominal pain to the 
gallbladder surgery.  This physician concluded that there was 
no evidence of injury related to the surgery.

In August 1995, the veteran underwent a private 
gastroenterology evaluation.  He complained of an eleven year 
history of right upper quadrant pain that radiated into his 
sides and back.  The veteran acknowledged that this pain was 
not a daily occurrence, but occurred about once a week in the 
morning.  He claimed that he occasionally had nausea 
associated with this pain and intermittent vomiting.  He 
denied any relationship between his pain and meals or 
activity.  Regarding his alcohol use, he claimed that a 
twelve pack of beer would last him two months.  On 
examination, the abdomen was soft, non-distended, and non-
tender with normal bowel sounds.  There was a well-healed 
cholecystectomy scar in the right upper quadrant.  There was 
also minimal discomfort on deep palpation in the right upper 
quadrant, but no exorbitant or no significant tenderness.  
There were no masses.  The assessments included heme positive 
stool, gastroesophageal reflux, and chronic abdominal pain of 
unclear etiology.  It was noted by the examiner that the 
veteran had undergone extensive work-up in the past for his 
abdominal pain with no conclusions.  He felt concerned that 
the etiology of this chronic pain would remain unclear.

A letter dated in November 1995 was prepared by Ramon 
Figueroa, M.D.  
Dr. Figueroa indicated that the veteran had complained of 
sharp right upper quadrant pain since his gallbladder surgery 
in 1984.  He claimed that prior to this surgery he had not 
experienced any pain.  Dr. Figueroa noted a full 
gastrointestinal work-up had revealed mild diverticulosis, a 
benign polyp, and mild gastritis.  No other findings were 
found to explain the veteran's chronic pain.  This physician 
was concerned that the chronic right upper quadrant pain 
would remain unclear and acknowledged that there was no 
clear-cut relationship between the gallbladder surgery and 
the pain. 

A military outpatient record of September 1996 noted the 
veteran's complaints of right quadrant pain that came in 
waves.  He indicated that he had suffered with this pain 
since 1992.  The veteran denied any history of alcohol abuse.  
On examination, there was a scar in the right upper quadrant.  
There was right upper quadrant pain with guarding and 
abdominal wall tenderness.  There were no masses.  The 
assessments were to rule out pancreatitis, rule out 
pancreatic duct obstruction, and right upper quadrant pain.  

In October 1996, the veteran was afforded a military 
gastrointestinal consultation.  He reported chronic right 
upper quadrant pain since 1983.  It was noted that recent 
gastrointestinal work-up to include CT scan and ultrasound 
found no gastrointestinal etiology for the veteran's 
complaints.  It was felt by the examiner that the veteran's 
pain was musculoskeletal in nature based on the history given 
by the veteran and his physical examination.  It was noted 
that the veteran had increased liver enzymes.  The diagnoses 
included viral hepatitis.

A military gastroenterology consultation of December 1996 
noted the veteran's complaints of right upper quadrant pain.  
The veteran claimed that he had experienced this pain since 
1983.  The assessment was musculoskeletal pain versus post-
operative scar pain.  It was noted by the examiner that an 
extensive gastrointestinal work-up had shown a negative 
etiology.  The veteran reportedly had a history of alcohol 
abuse.  An outpatient record of June 1997 noted the veteran's 
assertions that his right upper quadrant pain was worse with 
meals.  He reportedly had a positive history of alcohol abuse 
in the past.  On examination, the abdomen had a well-healed 
scar.  There was no evidence of scar tenderness or neuroma.  
However, there was tenderness to palpation that was worse 
with guarding.  The assessment was abdominal wall pain.  A 
colonoscopy conducted in December 1996 found a rectal polyp 
and moderate diverticulosis.  

A letter dated in July 1997 was received from the military 
physician, Peter W.K. Wong, who had treated the veteran.  It 
was noted that the veteran related a history of right upper 
quadrant pain since 1983 soon after he had undergone a 
cholecystectomy.  He described this pain as constant and dull 
and exacerbated by bodily movements.  The veteran asserted 
that this pain would radiate to his chest and back and was 
accompanied by nausea.  This pain could be reproduced by 
palpation over the old cholecystectomy scar.  Dr. Wong 
acknowledged that the veteran was a poor historian.  An 
extensive gastrointestinal work-up in 1993 revealed atrophic 
gastritis and diminutive rectal polyps.  He had a diagnosis 
of pernicious anemia.  Testing revealed that the veteran had 
elevated liver enzymes and a fatty liver, but had ruled out 
hepatitis.  Alcoholism was suspected, but such a history was 
denied by the veteran initially in October 1996.  However, 
upon further questioning in December 1996, the veteran 
acknowledged alcohol consumption and an apparent history of 
alcohol abuse.  The veteran was found to have alcoholic liver 
disease with evidence of alcoholic steato hepatitis.  Dr. 
Wong summarized the veteran suffered with chronic abdominal 
wall pain of unknown etiology, but most consistent with 
musculoskeletal pain.  

A VA CT scan taken in June 1998 of the pelvis noted a right 
renal cyst with an otherwise normal abdomen.  An abdominal X-
ray of June 1999 noted non-specific non-dilated bowel gas 
pattern primarily in the left upper quadrant, a surgical clip 
in the right upper quadrant suggesting prior cholecystectomy, 
and multilevel degenerative joint disease in the lumbar 
spine.  An outpatient record of July 1999 noted the veteran's 
complaints of right upper quadrant pain.  He claimed that 
this pain had become steadily worse over the last several 
months.  On examination, the abdomen was soft with both a 
cholecystectomy scar and a suprapubic scar.  There were no 
masses.  However, there was diffuse discomfort to palpation.  
The impression was chronic abdominal pain that was probably 
neuropathic.  VA outpatient records dated from 1997 to 1999 
noted continued complaints of chronic right upper quadrant 
abdominal pain.  The impressions were usually chronic 
abdominal pain, except in November 1998 and April 1999 when 
the veteran was assessed to have gastroesophageal reflux 
disease.

The veteran was afforded a VA nerve conduction study and 
electromyogram (EMG) in September 1999.  He complained of 
abdominal pain that did not radiate to his back.  
Electrodiagnostic findings showed normal needle readings for 
the thoracolumbar paraspinal muscles as well as external 
oblique abdominal muscle.  It was noted by the examiner that 
there was no electrodiagnostic evidence of lower thoracic or 
upper lumbar radiculopathy.  The impression was post-surgical 
abdominal pain of unknown etiology.

Private outpatient records dated in 1997 and 1998 noted the 
veteran's complaints of abdominal pain.  In December 1997, 
the veteran complained of chronic right side abdominal pain 
of three to four years duration.  On examination, the abdomen 
was soft with mild to moderate tenderness over the lower 
abdomen, particularly in the right flank and right lower 
quadrant.  There was a questionable palpable mass on the 
right lower quadrant.  The liver and spleen were within 
normal limits.  The assessment was abdominal pain, cause 
undetermined.  Approximately a week later, the veteran was 
seen again.  He complained of right abdominal and some lumbar 
pain that radiated into his pelvis and anterior abdominal 
area.  The veteran denied any association of this pain with 
meals, nausea, or vomiting.  On examination, there was 
tenderness over the right lumbar area and right lateral 
abdominal wall.  It was noted that a CT scan of the abdomen 
was essentially normal except for a possible small cyst in 
the left kidney.  The assessment was abdominal pain and back 
pain, cause not well understood.  In March 1998, a 
radionuclide biliary scan and small bowel follow-through 
reported normal results.  An outpatient record of May 1998 
noted the veteran's dissatisfaction with the treatment 
provided by his private physicians.  It was noted that the 
veteran insisted that his abdominal pain was due to a 
surgical clip from this cholecystectomy.  However, the 
private physician opined that there was no clinical evidence 
that this surgical clip would explain the veteran's abdominal 
pain.

Private outpatient records dated in 1999 noted treatment of 
the veteran's abdominal pain.  In January 1999, the 
assessment was simply abdominal pain.  A magnetic resonance 
image (MRI) of the veteran's spine in March 1999 found mild 
scoliosis of the thoracic spine, disc bulging and mild spinal 
stenosis at the L4-L5 level, and long standing large disc 
protrusion at the L3-L4 level.  In May 1999, examination 
noted tenderness with one cm. defect in abdominal wall.  The 
assessment was ventral hernia.  In June 1999, a CT scan of 
the abdomen had revealed a renal cyst.  The assessment was 
renal cyst and ventral hernia.  A pathology report of October 
1999 indicated that a mass had been removed from the right 
side of the veteran's umbilical cord.  The diagnosis was 
benign subcutaneous adipose tissue, consistent with lipoma.  
The veteran returned with complaints of right abdomen pain in 
September 2000.  On examination, the right abdomen was tender 
superior to the incision site.  The assessment was abdomen 
pain.  A lumbar spine X-ray of September 2000 found mild 
anterior wedging from the L2 to the L4 vertebra, degenerative 
spurs, and disc narrowing at the L4-L5 level.  An abdomen X-
ray of September 2000 noted a surgical clip in the right 
upper quadrant but no other significant abnormalities.  A 
lumbar spine MRI of October 2000 found diffuse disc 
desiccation, lumbar spondylosis, disc protrusions at the L2-
L3, L4-L5, and L5-S1 levels, and large anterior disc 
herniations at the L3-L4 and L4-L5 levels.  The veteran still 
complained of abdominal pain in October 2000.  It was noted 
that a lumbosacral X-ray had shown a compression fracture at 
the L1 vertebra.  The assessment was abdominal pain, probably 
neurological.  

The veteran was seen in a private pain clinic in March 1999.  
It was noted that the medical history related by the veteran 
was fairly vague and the examiner found him to be a poor 
historian.  The veteran noted a history of right-sided 
abdominal pain that started around 1993.  He described this 
pain as a constant dull ache that radiated into this back.  
Nothing seemed to alleviate or worsen this pain.  Another 
physician had felt this pain was due to a hernia and the 
veteran underwent hernia surgery in 1988, however this did 
not relieve his pain.  The veteran claimed that he drank 
alcohol socially.  On examination, the abdomen was soft with 
no organomegaly.  There was tenderness in the right side of 
the abdomen near the umbilicus.  There were also two well-
healed surgical scars, one from cholecystectomy and the other 
from a hernia repair.  Examination of the veteran's back 
revealed tenderness in the right thoracolumbar paravertebral 
region and some tenderness on the right flank on deep 
palpation.  The assessments included abdominal pain, rule out 
cutaneous entrapment syndrome, rule out thoracolumbar 
radiculitis, and myofascial pain.  A CT scan of the abdomen 
found a right renal cyst and status post cholecystectomy.  
Outpatient records from April to May 1999 noted that the 
veteran received multiple trigger point injections and rectus 
sheath block on the right side that significantly alleviated 
his abdominal pain.  The assessments included abdominal pain, 
myofascial pain, and neuralgia.  The physician theorized that 
other causes of the veteran's abdominal pain could include 
porphyria, lead exposure, and renal cyst.

An outpatient record of March 2001 noted the veteran's 
complaints of pain at the site of his surgical scar in the 
abdomen.  He claimed that this pain would last five minutes 
and would radiate into the chest.  The veteran asserted that 
this pain was associated with nausea, but was not associated 
with shortness of breath, sweating, vomiting, or dizziness.  
On examination, the abdomen was soft with mild discomfort in 
the scar area.  There were no masses or distention.  The 
assessment included chronic pain at the surgical scar and 
gastroesophageal reflux.  Another outpatient examination 
approximately a week later noted complaints of chronic upper 
right quadrant pain since 1990.  He claimed that this pain 
would last for hours a day and was associated with nausea and 
twelve pound weight loss.  Except for a surgical scar, his 
abdomen was found to be within normal limits.  The assessment 
was right upper quadrant pain with nausea and weight loss of 
uncertain cause.  In July 2001, the veteran claimed that he 
had experienced constant right upper quadrant pain since 
1984.  He noted that this pain was associated with nausea, 
but indicated he had gained five pounds of weight since March 
2001.  On examination, his abdomen was soft and diffusely 
tender in the area of the surgical scar.  There were no 
masses or involuntary guarding.  An ultrasound of the abdomen 
was reported to have been normal.  The assessment was 
abdominal pain possibly from adhesions.

A CT scan of the abdomen in November 2001 found bilateral 
dependent atelectasis and decreased density in the liver.  
There was also a two cm. cyst on the right kidney.  All other 
findings were reported normal.  The impression was fatty 
liver and right renal cyst.  A VA outpatient record of 
December 2001 noted the veteran's continued complaints of 
abdominal pain.  On examination, there was slight tenderness 
in the right upper quadrant of the abdomen.  There was no 
organomegaly and no guarding.  The assessments included 
abdominal pain of uncertain etiology, possible adhesions from 
previous surgery.  

A VA abdominal examination was given to the veteran in 
January 2002.  The veteran claimed that his 1984 
cholecystectomy relieved his abdominal pain for approximately 
two years, but then developed pain and lumps at the scar 
site.  He alleged that a sponge had been left in the surgical 
wound.  He described the abdominal pain was constant and 
would radiate into his back.  The veteran asserted he had 
episodes of nausea and vomiting, but did not find them 
necessarily related to his abdominal pain.  The level of pain 
was described as an eight on a scale from one (no pain) to 
ten (extreme pain).  It was noted by the veteran that he had 
a prescription for acetaminophen for this pain, but rarely 
took it.  He claimed that his abdominal pain was relieved by 
taking lemon juice with salt.  The veteran was in no acute 
distress.  On examination, there was a right subcostal 
incisional scar (right upper quadrant), a lateral drain scar, 
and a periumbilical midline incision scar.  The scars were 
well-healed with no defects or palpable masses.  The veteran 
identified the site of his abdominal pain 2.5 to 3 cm. below 
the mid-portion of his right lower quadrant incisional scar.  
Initial palpation of this site revealed some voluntary 
guarding.  However, when the veteran was distracted by the 
examiner, no true evidence of tenderness could be elicited.  
Bowel sounds were normal and there was no icterus.  The 
diagnosis was persistent upper abdominal pain that was 
temporarily related to his previous cholecystectomy.  The 
examiner found that multiple studies and his own examination 
reveal no physical abnormalities to account for this pain.  
It was the examiner's opinion that the veteran's pain, while 
temporarily related to his cholecystectomy, there was little 
likelihood of a causal relationship.

The medical records indicate that the veteran first 
complained of right upper quadrant problem in October 1988.  
However, at that time he did not characterize these problems 
as pain but instead as a feeling of fullness.  There was a 
complaint of mid-epigastric pain in September 1984, but this 
was not associated with the right upper quadrant of the 
abdomen and was attributed to gastroesophageal reflux.  A 
number of examiners have been unable to determine the 
etiology of the veteran's abdominal pain.

Medical examiners in July 1999, March 1999, and October 2000 
related the abdominal pain to an unidentified neurological 
source.  Both X-rays and MRI's have shown extensive 
abnormalities with the discs and vertebra of the thoracic and 
lumbar spines.  However, it appears that the nerve conduction 
study and EMG conducted in September 1999 ruled out any 
neurological source of the abdominal pain.

In May 1999, the veteran was found to have a ventral hernia 
near his umbilical cord.  However, the pathology report of 
October 1999 attributed this mass to lipoma and, thus, ruled 
out any association with the cholecystectomy.  

Some physicians have apparently associated the abdominal 
complaints with the veteran's cholecystectomy scar.  A 
military physician tentatively associated the veteran's 
complaints with either musculoskeletal pain versus post-
operative scar pain in December 1996, a pain clinic physician 
of March 1999 associated the abdominal pain with cutaneous 
entrapment syndrome and myofascial pain, a VA outpatient 
examiner of March 2001 associated it with adhesions, and a VA 
outpatient examiner of December 2001 noted a possible 
association with adhesions.  Supporting these conclusions is 
the veteran's assertions in April and May 1999 that trigger 
block injections virtually eliminated his abdominal pain.  
However, a review of these records indicates that the only 
examiner that may have reviewed the veteran's medical 
histories and extensive work-ups was the pain physician in 
March 1999.  However, even this physician noted that he 
relied on medical records provided by the veteran.  After 
extensive work-up and months of treatment, the military 
physician noted in July 1997 that the veteran's abdominal 
pain had an unknown etiology, but was consistent with 
musculoskeletal pain.  It appears that he had ruled out the 
post-operative scar as a source of the pain.  As noted above, 
the electrodiagnostic testing of September 1999 found no 
objective evidence of a neurological source of the claimed 
pain.  Further, and of great probative value is the January 
2002 opinion in which the examiner, who had access to a 
records review as well as the opportunity for physical 
examination, concluded that there was no associated pain or 
tenderness from the scar, in light of the absence of findings 
when the veteran was distracted ("no true evidence..").  
Accordingly, the Board finds that the evidence against the 
claim of pain associated with the surgical scar outweighs 
other seemingly more favorable evidence.   

There are four physicians that had specifically ruled out the 
veteran's cholecystectomy as the cause of his right upper 
quadrant pain.  A VA Chief of Surgery in August 1992 found it 
"difficult" to associate the veteran's abdominal pain with 
his gallbladder surgery, a private physician of November 1995 
found no "clear-cut" relationship between the abdominal 
pain and the cholecystectomy, a private physician of May 1998 
found no clinical evidence to associate the abdominal pain to 
the surgical clip from the cholecystectomy, and the January 
2002 VA examiner found that the medical evidence could not 
support a nexus between the abdominal pain and the 
gallbladder surgery.  The VA opinions of August 1992 and 
January 2002 were based on a review of the veteran's medical 
records.  In the latter case, this review included the 
extensive VA, military, and private work-ups conducted on the 
veteran.  It also appears the private physicians' opinions 
were made after extensive work-up to determine an etiology.  
These opinions are also supported by the military physician's 
opinion of July 1997 that appears to have ruled out any 
connection between the abdominal complaints and the VA 
surgery.

Based on the above analysis of the medical evidence, the 
Board finds that the preponderance of the most probative 
medical evidence is against the claim that additional 
disability, that is chronic abdominal pain, resulted from a 
disease or injury incurred or aggravated by the VA 
cholecystectomy of April 1984.  It is the Board's 
determination that the medical opinions of August 1992, 
November 1995, July 1997, May 1998, and January 2002 carry 
more probative weight than those medical opinions that appear 
to find a nexus between the abdominal pain and his VA 
gallbladder surgery.  See Boggs v. West, 11 Vet. App. 334 
(1998) (The Board may weigh and assign greater probative 
value to the opinion of one competent medical expert over 
another if adequate reasons and bases to do so are provided).  
This is based on the fact the former opinions were the result 
of thorough work-ups of the veteran and/or an extensive 
review of his medical history.  In addition, objective 
testing, to include electrodiagnostic studies, does not 
support a nexus between the claimed abdominal pain and the 
site of his cholecystectomy.  Finally, the Board notes that 
the medical opinions that have noted an association between 
the claimed pain and his cholecystectomy were substantially 
based on the veteran's own recited history and 
symptomatology.  See Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(VA is not required to accept medical opinions that are based 
upon the claimant's recitation of his or her medical 
history).  In addition, the Board finds, as discussed below, 
that the veteran is not credible.

The veteran's recited medical history and testimony has been 
substantially inconsistent.  At times he has claimed that his 
chronic abdominal pain started soon after his cholecystectomy 
and, at other times, has claimed that it did not start until 
as late as 1993.  The veteran has inconsistently noted that 
his pain is constant and at other times reported intermittent 
pain, and sometimes reported that his abdominal complaints 
were not actually pain but some other type of discomfort.  He 
has also been very inconsistent about the reported abdominal 
complaints such as nausea, vomiting, radiating pain, etc.

Multiple physicians have noted that the veteran is a poor 
historian and given vague medical histories.  The military 
physician, Dr. Wong, in his letter of July 1997 specifically 
described how the veteran was caught providing an inaccurate 
medical history.  Only after the objective medical testing 
had ruled out any other possible etiology of his liver 
disease, did the veteran acknowledge a previously denied 
history of alcohol abuse.  The veteran then compromised his 
veracity on subsequent medical histories provided to 
different physician and in written statements to VA when he 
again denied any history of alcohol abuse.  There are medical 
opinions of record that indicate the veteran had exaggerated 
his response during examination.  The examiner of February 
1989 noted that the veteran's guarding was greater than would 
be expected based on the objective findings and the VA 
examination of January 2002 found that when the veteran was 
distracted he did not show any true evidence of abdominal 
tenderness.  Finally, during the Board hearing in February 
2001 the veteran testified that he had no abdominal pain 
prior to his April 1984 cholecystectomy, a fact that is 
clearly refuted by the hospital report of April 1984.  His 
own representative corrected him by pointing out that he must 
have had abdominal pain prior to the 1984 surgery or a 
cholecystectomy would not have been performed.  Based on this 
evidence, the Board finds that little weight can be given to 
the lay evidence provided by the veteran in his medical 
histories, written statements, or testimony.

Based on the above analysis, the Board finds that the 
competent and probative medical evidence does not establish 
any etiological link between the veteran's claims of chronic 
abdominal pain, lumps, and masses, and the April 1984 
cholecystectomy performed by VA.  The Board also finds that 
the veteran's lay evidence is not credible in establishing a 
factual basis for such a connection.  Therefore, entitlement 
to compensation under 38 U.S.C.A. § 1151 for chronic 
abdominal pain must be denied.


Compensation for Numbness in the Extremities.

At his hearing in February 2001, the veteran testified that 
numbness in his extremities occurred shortly after his April 
1984 cholecystectomy.  He denied that he had any numbness in 
his extremities prior to this surgery.  It was argued that 
since the medical evidence has not established any other 
cause for this numbness, VA must award compensation under 
38 U.S.C.A. § 1151.

An outpatient record of September 1984 noted the veteran's 
complaints of numbness in his arms and legs.  During a pain 
clinic consultation in March 1999, the veteran claimed that 
he had experienced numbness in his legs after his gallbladder 
surgery.  On examination, no abnormalities were noted in his 
extremities. 

The veteran was afforded a VA nerve conduction study and EMG 
in September 1999.  He complained of experiencing numbness in 
his feet and hands since undergoing gallbladder surgery in 
1984.  He denied any medical history of diabetes.  
Electrodiagnostic findings noted normal left median, ulnar, 
and sural sensory studies.  There was also normal peroneal 
motor conduction study.  It was opined by the examiner that 
there was no electrodiagnostic evidence of peripheral 
neuropathy.  However, the impression included peripheral 
sensory neuropathy.  In March 2001, the veteran claimed that 
his chronic abdominal pain was associated with feelings of 
weakness in his arms.

The veteran was afforded a VA neurologic examination in 
January 2002.  He complained of numbness and tingling in his 
extremities that he attributed to his cholecystectomy.  The 
diagnosis was paresthesia of all extremities.  The examiner 
opined that these symptoms were due to some type of 
underlying peripheral neuropathy or cervical myelopathy.  The 
examiner noted that the veteran's symptoms could not be 
related to his cholecystectomy and he did not know of any 
relationship between paresthesia in the extremities and 
cholecystectomy surgery.  

The veteran has made few complaints of numbness in his 
extremities to his treating physicians over the years.  It is 
conceded by the Board that the medical evidence indicates 
that some type of peripheral neuropathy exists.  The only 
competent medical opinion to discuss any etiological 
relationship between this neuropathy and his April 1984 
cholecystectomy was in the VA neurological examination report 
of January 2002.  After a thorough examination of the veteran 
and a review of the available medical records, this physician 
concluded that there was no relationship between the 
veteran's peripheral neuropathy and his cholecystectomy.  
Thus, the competent and probative medical evidence does not 
establish that additional disability, that is numbness in the 
extremities (or peripheral neuropathy), resulted from a 
disease or injury incurred or aggravated by the VA 
cholecystectomy of April 1984.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (only independent medical 
evidence may be considered to support Board findings; the 
Board is not free to substitute its own judgment for that of 
such an expert).  As noted above, the veteran's lay evidence 
is not credible in establishing a factual basis for such a 
connection.  Therefore, entitlement to compensation under 
38 U.S.C.A. § 1151 for numbness in the extremities must be 
denied.


Compensation for Decreased Vision

The veteran has claimed that he has decreased visual acuity 
in his left eye and other left eye problems since his 
cataract removal by VA in July 1984.  He has alleged that he 
had left eye irritation due to loose stitches or sutures from 
his cataract removal.

An outpatient record of May 1984 noted right eye vision of 
20/20 and left eye vision of 20/60.  The impression was 
cataract of left eye and suspected glaucoma. 

The veteran was hospitalized in early July 1984 for removal 
of his left eye cataract.  He claimed that he had experienced 
decreased visual acuity in the left eye over the last 18 
months.  He had no prior history of eye trauma or surgery.  
Vision in his left eye was 20/80.  He underwent intracapsular 
cataract extraction with the placement of a silicon multiflex 
intraocular lens.  The veteran tolerated the procedure well 
and on discharge he was reported to be doing well.

The first post-operative follow-up of July 1984 noted 
increased cylinder, but the eye was relatively quiet.  By 
August 1984, the wound in the left eye was reported to have 
healed and his vision in this eye was 20/40.  In September 
1984, an impression of status post cataract removal with a 
loose stitch at 12:00 o'clock.

In March 1985, a VA outpatient record reported the veteran's 
complaints of decreased visual acuity.  His eyesight in the 
left eye was reportedly found to be 20/70 in September 1984.  
No abnormality was noted in the left eye.  The assessment was 
decreased visual acuity.  An eye clinic record of April 1985 
noted the veteran's complaints of irritation in his left eye 
that felt like a stitch.  His left eye visual acuity was 
found to be 20/60.  The impression was stable left eye.

Outpatient records of July 1985 and May 1986 noted the 
veteran's complaints that his left eye felt like there was a 
foreign body in it.  In May 1986, his left eye vision was 
20/60.  On examination, raised tissue of less than one 
millimeter (mm.) was found superior to the iris in the left 
eye.  An eye wash provided some relief, but did not remove 
the raised tissue.  The assessment was probable post-surgical 
changes.  An eye clinic record of May 1986 noted an exposed 
suture in the left eye that was removed.  

An outpatient record of June 1986 noted the veteran's 
complaints of a scratchy irritation sensation in the left 
eye.  On examination, there was no evidence of open suture at 
site of the eye irritation.  The assessment was persistent 
irritation of unknown etiology.  An eye clinic record of July 
1986 noted visual acuity in the left eye of 20/60.  The left 
eye wound was well-healed with no exposed sutures.  The 
impressions included lesion in the left eye and refractive 
error.  

An outpatient record of August 1986 noted the veteran's 
complaints of left eye irritation for the past year.  On 
examination, his left eye was inflamed.  No foreign objects 
were observed in the left eye.  The assessment was 
questionable foreign body in the left eye.  An eye clinic 
record of August 1986 noted left eye vision of 20/50.  On 
examination, a loose suture was found at 10:00 o'clock and 
removed.  The impression was foreign body sensation secondary 
to loose suture.

In October 1986, the veteran returned with continued 
complaints of left eye irritation.  On examination, there was 
a questionable foreign body in the anterior chamber of the 
left eye.  The assessment was questionable retained suture in 
the left eye.  An eye clinic record of October 1986 noted 
left eye visual acuity to be 20/30.  On examination there was 
a "stub" in the left eye.  The impression was small suture 
stubs, but not enough to warrant removal.  

An outpatient record of March 1989 noted the veteran's 
complaints of decreased vision in the left eye and a feeling 
that something was in this eye.  Vision in the left eye was 
20/50.  The assessment was questionable problem with lens 
implant.  An eye clinic record of August 1989 noted the 
veteran's complaints of intermittent blurred or decreased 
visual acuity.  Left eye vision was reported to be 20/40.  On 
examination, movement was noted in the intraocular lens of 
the left eye.  The assessment was mobile intraocular lens 
with no evidence of corneal decompensation.  A follow-up 
visit in November 1989 confirmed minimal movement in the 
intraocular lens, but determined that it was not bumping up 
into the cornea.  The veteran was positive for iridodonesis 
which allowed his left eye lens to move.  The examiner noted 
that there was no corneal decompensation, anterior eye 
chamber reaction, or history of iritis and, therefore, opined 
that removal was not necessary.

An outpatient record of February 1990 noted the veteran's 
complaints of decreased vision in his left eye.  He claimed 
that initially his left eye vision was satisfactory after his 
cataract removal, but his day vision in this eye had since 
decreased to no better than his night vision.  On 
examination, there was a small incision at 11:00 o'clock of 
the outer iris.  The assessment was anxiety of decreased left 
ocular acuity.  

Eye examinations of January, March, and June 1990 found 
pseudophakodonesis of the intraocular lens in the left eye.  
His left eye visual acuity was tested at 20/70, 20/40, and 
20/50.  It was noted that he was being considered for an 
intraocular lens exchange.

In June 1992, the veteran was seen at a military eye clinic.  
He complained of persistent discomfort in his left eye for 
the past six months.  On examination, his left eye vision was 
20/40.  The assessment was status-post cataract surgery on 
the left eye with anterior chamber intraocular lens.  His 
left eye was found to be correctable to 20/20 without 
significant corneal compromise.  The examiner opined that the 
veteran's intracapsular cataract in both eyes explained the 
veteran's symptoms. 

A letter dated in August 1992 was prepared by the VA medical 
center where the veteran's cataract surgery had been 
performed.  It was noted that the Chief of Ophthalmology had 
reviewed the treatment records and determined that the 
cataract removal in June 1984 had been uncomplicated.  His 
best corrected visual acuity in the left eye was reported to 
be 20/20.  In January 1990, it had been found that the 
anterior chamber intraocular lens implant had moved 
(pseudophakodonesis), but as the veteran's vision was 
excellent, a lens exchange was found not to be warranted.  
The eye clinic had recommended that the veteran continue to 
receive follow-up to monitor the pseudophakodonesis.  The 
veteran's last visit was in September 1990 and he had failed 
to report for his following appointments.  The 
ophthalmologist determined that the veteran's current medical 
condition was not the result of any carelessness, negligence, 
lack of proper skill, error in judgment, or fault of VA or 
its personnel.

In an April 1996 military outpatient record, the veteran 
complained of left eye irritation.  The assessment was 
history of dry eyes.  In October 1996, the veteran complained 
of consistent irritation in both eyes.  His left eye vision 
was reported to be 20/60.  The assessments included bilateral 
blepharitis.  An outpatient record of November 1996 noted 
that treatment had not helped the veteran's complaints.  He 
was again seen in March 1997 with complaints of eye pain.  
However, the assessment was no acute pathology with the left 
eye.  

A VA eye clinic record of September 1998 noted the veteran's 
complaint of feeling like a foreign body was in his left eye.  
He noted that he did not wear glasses as they made him dizzy.  
Examination of the left eye noted suture scars, but there 
were no residual sutures in the eye.  The assessments 
included suspected glaucoma, intermittent foreign body 
sensation with no cause found, "doing OK" with left eye 
cataract extraction, and refractive error.  In March 1999, 
limbal keratitis was noted in the left eye.  A "FS" was 
noted over the surgical site of the left eye in April 1999.  
In May 1999, it was reported that an ingrown hair had been 
cut and removed.  In September 2000, the veteran complained 
of chronic left eye pain.  The assessment was eye pain and it 
was noted that the veteran was off his hypertension 
medication.  In March 2001, it was noted the veteran 
complained of irritation in the corner of his left eye.  He 
acknowledged that this problem was relieved with use of an 
ointment.  His left eye visual acuity was 20/70 and 20/50 in 
March 1999, 20/50 in April 1999, 20/100 in May 1999, 20/60 in 
December 1999, 20/50 in September 2000, 20/70 in October 
2000, and 20/50 in January 2001.

The veteran was afforded a VA visual examination in January 
2002.  He complained of constant irritation in the left eye 
with associated foreign body sensation and itching.  
Uncorrected visual acuity in the left eye was 20/50 and 
corrected vision was 20/30.  Examination revealed Meibomian 
gland inspissation, trace blepharitis, and mild superficial 
punctate keratitis in both eyes.  The left eye had superior 
limbal scarring, peripheral iridotomy, and an anterior 
chamber intraocular lens.  No suture stubs were observed in 
the left eye cornea.  The diagnosis was chronic Meibomian 
gland dysfunction with secondary mild dry eye syndrome and 
pseudophakia.  It was determined by the examiner that the 
veteran's chronic irritation and inflammation was secondary 
to the chronic Meibomian gland dysfunction.  The examiner 
noted that this gland dysfunction was the inspissation of the 
sebaceous gland of the eyelids, etiologically related to low 
grade chronic staphylococcus infection, seborrhea, demodex, 
and/or eczema.  This condition was reportedly very common in 
the adult population.  However, the examiner could not 
determine the etiology of the higher frequency of the 
subjective symptoms in the left eye versus the right.

A review of the veteran's medical records indicates that 
there has not been any loss of visual acuity in his left eye 
since his cataract was removed in July 1984.  While there has 
been some fluctuation reported by different examiners, his 
uncorrected vision in the left eye was 20/40 in August 1984 
and 20/50 in January 2002.  The majority of the reported 
visual acuity tests has noted uncorrected left eye vision of 
20/60 or better since July 1984.  This vision is no worse 
than the veteran's left eye uncorrected vision prior to VA 
surgery which was reported to be 20/60 in May 1984.  As a lay 
person, the veteran is not competent to make a medical 
determination regarding his level of visual acuity.  Thus, 
the preponderance of the evidence is against the claim that a 
decrease in left eye visual acuity has occurred as a result 
of the veteran's July 1984 cataract removal. 

The veteran has repeatedly complained of left eye irritation 
and a sensation of a foreign body in this eye.  While the 
veteran's credibility has been questioned by the Board in the 
issues decided above, regarding his left eye his complaints 
have been verified on examination to include findings of 
inflamed eyelids and inflamed corneas.  

In March 1999, an ingrown hair was removed from the left eye 
with apparently no residuals.  Loose stitches or exposed 
sutures were found in the left eye in September 1984, May 
1986, and August 1986.  These stitches or sutures were 
removed on each occasion.  However, in October 1986, suture 
"stubs" were seen in the left eye that were unremovable.  
Subsequent examinations did not find evidence of these 
"stubs", but did note suture scars and scarring at the 
junction of the cornea and conjunctiva (limbal).  In 
addition, the medical evidence establishes that movement was 
noted in the intraocular lens of the left eye 
(pseudophakodonesis).

Medical opinions of June 1986 and September 1998 could not 
determine a cause of the veteran's left eye complaints.  A 
military examiner of June 1992 attributed the veteran's 
complaints to his left eye cataract, but not directly as a 
residual of the surgery to remove the cataract.  A VA 
ophthalmologist's opinion, based on review of the available 
medical evidence, found no negligence or fault on the part of 
VA regarding its surgery in May 1984.  However, this opinion 
does not rule out that additional disability resulted from a 
disease or injury incurred or aggravated during a course of 
the surgical treatment.  The VA examiner of January 2002 did 
attribute the veteran's left eye complaints to a gland 
dysfunction that was not etiologically related to his VA 
surgery.  However, this physician was unable to explain the 
increased level of symptomatology associated with the left 
eye when compared to the right. 

Based on the above analysis, the Board finds that the 
evidence is in equipoise regarding whether the May 1984 VA 
surgery to remove a cataract from the left eye resulted in 
additional disability from an injury incurred or aggravated 
by the VA treatment.  Of special significance was the 
objective evidence of loose sutures and scarring in the left 
eye in connection with the VA examiner's inability to explain 
the increased symptomatology in the left eye.  Therefore, the 
Board finds that entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 is warranted for 
limbal/cornea scarring and pseudophakodonesis which have 
aggravated an existing chronic Meibomian gland dysfunction.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for abdominal pain, lumps, and masses due 
to an April 1984 cholecystectomy and intraoperative 
cholangiogram is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residual numbness in the extremities 
due to an April 1984 cholecystectomy and intraoperative 
cholangiogram is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for limbal/cornea scarring and 
pseudophakodonesis of the left eye as a result of a May 1984 
intracapsular cataract extraction of the left eye, with lens 
implant, is granted.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

